Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 1 of 32




             EXHIBIT A
          Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 2 of 32
                                                                 I 1111111111111111 1111111111 1111111111 1111111111 1111111111 lll111111111111111
                                                                                               USO 10206025B2


c12)   United States Patent                                               (IO)   Patent No.:     US                 10,206,025 B2
       Koss et al.                                                        (45)   Date of Patent:                       *Feb.12,2019

(54)   SYSTEM WITH WIRELESS EARPHONES                                 (58)    Field of Classification Search
                                                                              CPC ............................... H04R 5/033; H04W 92/18
(71)   Applicant: Koss Corporation, Milwaukee, WI                                                    (Continued)
                  (US)
                                                                      (56)                      References Cited
(72)   Inventors: Michael J. Koss, Milwaukee, WI (US);
                  Michael J. Pelland, Princeton, WI                                     U.S. PATENT DOCUMENTS
                  (US); Michael Sagan, Fairfield, CA
                                                                             5,784,685 A          7/1998 Stanford et al.
                  (US); Steven R. Reckamp, Crystal                           6,389,463 B2         5/2002 Bolas
                  Lake, IL (US); Gregory J. Hallingstad,
                                                                                                    (Continued)
                  Deforest, WI (US); Jeffery K. Bovee,
                  Sterling, IL (US); Morgan J. Lowery,
                                                                                    FOREIGN PATENT DOCUMENTS
                  Deforest, WI (US)
                                                                     JP             2004-320597              11/2004
(73)   Assignee: KOSS CORPORATION, Milwaukee,                        WO          WO 2006/047724 A2            5/2006
                 WI (US)                                                                            (Continued)

( *)   Notice:      Subject to any disclaimer, the term ofthis                            OTHER PUBLICATIONS
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by O days.                         Supplementary European Search Report for European Application
                                                                     No. 09731146.8 dated Jun. 10, 2011, 7 pages.
                    This patent is subject to a terminal dis-
                    claimer.                                                                        (Continued)

(21)   Appl. No.: 15/962,305                                         Primary Examiner - Kiet M Doan
                                                                     (74) Attorney, Agent, or Firm - K&L Gates LLP
(22)   Filed:       Apr. 25, 2018
                                                                      (57)                         ABSTRACT
(65)                  Prior Publication Data                         Apparatus comprises adapter and speaker system. Adapter is
                                                                     configured to plug into port of personal digital audio player.
       US 2018/0249240 Al           Aug. 30, 2018
                                                                     Speaker system is in communication with adapter, and
                Related U.S. Application Data                        comprises multiple acoustic transducers, programmable pro-
                                                                     cessor circuit, and wireless communication circuit. In first
(63)   Continuation of application No. 15/650,362, filed on          operational mode, processor circuit receives, via adapter,
       Jul. 14, 2017, now Pat. No. 9,986,325, which is a             and processes digital audio content from personal digital
                        (Continued)                                  audio player into which adapter is plugged, and the multiple
                                                                     acoustic transducers output the received audio content from
(51)   Int. Cl.                                                      the personal digital audio player. In second operational
       H04R 1110               (2006.01)                             mode, wireless communication circuit receives digital audio
       H04M 1102               (2006.01)                             content from a remote digital audio source over a wireless
                                                                     network, processor circuit processes the digital audio con-
                         (Continued)                                 tent received from remote digital audio source, and the
(52)   U.S. Cl.                                                      multiple acoustic transducers output the audio content
       CPC ............. H04R 111041 (2013.01); H03G 3102            received from the remote digital audio source.
                         (2013.01); H03K 1719622 (2013.01);
                           (Continued)                                                 56 Claims, 16 Drawing Sheets
           Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 3 of 32


                                                      US 10,206,025 B2
                                                             Page 2


               Related U.S. Application Data                              7,650,168   B2      1/2010   Bailey
                                                                          7,680,490   B2      3/2010   Bloebaum et al.
        continuation of application No. 15/293,785, filed on              7,697,899   B2      4/2010   Rofougaran
        Oct. 14, 2016, now Pat. No. 9,729,959, which is a                 7,734,055   B2      6/2010   Chiloyan
        continuation of application No. 15/082,040, filed on              7,764,775   B2      7/2010   Tarkoff et al.
                                                                          7,805,210   B2      9/2010   Cucos
        Mar. 28, 2016, now Pat. No. 9,497,535, which is a                 7,861,312   B2     12/2010   Lee et al.
        continuation of application No. 14/695,696, filed on              7,962,482   B2      6/2011   Handman
        Apr. 24, 2015, now Pat. No. 9,438,987, which is a                 8,023,663   B2      9/2011   Goldberg
        continuation of application No. 13/609,409, filed on              8,027,638   B2      9/2011   Sanguino
        Sep. 11, 2012, now Pat. No. 9,049,502, which is a                 8,073,137   B2     12/2011   Weinans et al.
                                                                          8,102,836   B2      1/2012   Jerlhagen
        continuation of application No. 13/459,291, filed on              8,190,203   B2      5/2012   Pelland et al.
        Apr. 30, 2012, now Pat. No. 8,571,544, which is a                 8,295,516   B2     10/2012   Kondo et al.
        continuation of application No. 12/936,488, filed as              8,335,312   B2     12/2012   Gerhardt et al.
        application No. PCT/US2009/039754 on Apr. 7,                      8,401,202   B2      3/2013   Brooking
                                                                          8,478,880   B2      7/2013   Finkelstein et al.
        2009, now Pat. No. 8,190,203.
                                                                          8,483,755   B2      7/2013   Kumar
                                                                          8,553,865   B2     10/2013   Menard et al.
(60)    Provisional application No. 61/123,265, filed on Apr.             8,571,544   B2     10/2013   Pelland et al.
        7, 2008.                                                          8,655,420   Bl      2/2014   Pelland et al.
                                                                          8,792,945   B2      7/2014   Russell et al.
(51)    Int. Cl.                                                          9,049,502   B2      6/2015   Pelland et al.
                                                                      2004/0107271    Al      6/2004   Ahn et al.
        H04R 3/00                (2006.01)                            2005/0064853    Al      3/2005   Radpour
        H04R 51033               (2006.01)                            2005/0198233    Al      9/2005   Manchester
        H04R 5104                (2006.01)                            2006/0206487    Al      9/2006   Harada
        H04W 48120               (2009.01)                            2006/0212442    Al      9/2006   Conrad
        H03G 3102                (2006.01)                            2006/0212444    Al      9/2006   Handman et al.
        H03K 17196               (2006.01)                            2006/0238878    Al *   10/2006   Miyake .                  G02B 27/0176
        H04R 1102                (2006.01)                                                                                            359/630
                                                                      2006/0268830    Al  11/2006      Evans
        H04H 20195               (2008.01)
                                                                      2007/0008984    Al   1/2007      Phillips
        H04L 29112               (2006.01)                            2007/0037615    Al   2/2007      Glezerman
        H04W 4180                (2018.01)                            2007/0049198    Al   3/2007      Walsh et al.
        H04R 25/00               (2006.01)                            2007/0053543    Al   3/2007      Lee
        H04W 84/18               (2009.01)                            2007/0154050    Al* 7/2007       Kim .                      H04R 1/1041
        H04W 84/12               (2009.01)                                                                                            381/382
(52)    U.S. Cl.                                                      2007/0165875    Al    7/2007     Rezvani
                                                                      2007/0253603    Al   11/2007     Kimura et al.
        CPC ......... H04H 20195 (2013.01); H04L 61/6068              2007/0297618    Al   12/2007     Nurmi et al.
                  (2013.01); H04M 110254 (2013.01); H04R              2008/0019557    Al    1/2008     Bevirt et al.
                     1102 (2013.01); H04R 111091 (2013.01);           2008/0031470    Al    2/2008     Angelhag
              H04R 3/00 (2013.01); H04R 51033 (2013.01);              2008/0062939    Al    3/2008     Van Horn
              H04R 5104 (2013.01); H04W 4180 (2018.02);               2008/0076489    Al    3/2008     Rosener et al.
                 H04W 48120 (2013.01); H03K 2217/960785               2008/0167088    Al * 7/2008      Rabu ..................... G06F 1/1632
                    (2013.01); H04R 25/554 (2013.01); H04R                                                                            455/573
                                                                      2008/0242312 Al  10/2008         Paulson et al.
                          2201/103 (2013.01); H04R 2201/107           2008/0298606 Al  12/2008         Johnson et al.
                  (2013.01); H04R 2225/55 (2013.01); H04R             2008/0311852 Al* 12/2008         Hansen .                   H04W 88/06
                 2420/07 (2013.01); H04W 84/12 (2013.01);                                                                            455/41.2
                                       H04W 84/18 (2013.01)           2009/0116678 Al         5/2009   Bevirt et al.
(58)    Field of Classification Search                                2009/0129605 Al*        5/2009   Camp, Jr............. Gl0H 1/0058
        USPC ............ 455/456.1, 41.2, 3.05, 573; 381/301,                                                                         381/77
                                                                      2009/0248178    Al     10/2009   Paulson et al.
                                              381/380, 74, 151
                                                                      2010/0290642    Al     11/2010   Haseagawa
        See application file for complete search history.             2013/0039510    Al      2/2013   Pelland et al.
                                                                      2013/0099507    Al      4/2013   Moriya et al.
(56)                    References Cited                              2015/0237439    Al      8/2015   Koss et al.
                                                                      2017/0318378    Al     11/2017   Koss et al.
                   U.S. PATENT DOCUMENTS
                                                                                FOREIGN PATENT DOCUMENTS
       6,671,494   Bl   12/2003   James
       6,674,864   Bl    1/2004   Kitamura
                                                                  WO        WO   2007/136620     A2     11/2007
       6,792,091   B2    9/2004   Lemchen et al.
                                                                  WO        WO   2007/139578     Al     12/2007
       6,937,712   B2    8/2005   Lemchen et al.
                                                                  WO        WO   2008/033478     Al      3/2008
       7,003,515   Bl    2/2006   Glaser
                                                                  WO        WO   2008/054985     A2      5/2008
       7,027,311   B2    4/2006   Vanderelli
                                                                  WO        WO   2009/086555     Al      7/2009
       7,095,455   B2    8/2006   Jordan
       7,099,370   B2    8/2006   Takahashi
       7,120,388   B2   10/2006   Hall                                                 OTHER PUBLICATIONS
       7,139,585   B2   11/2006   Hachimura et al.
       7,266,390   B2    9/2007   Mathews                         International Search Report for International Application No. PCT/
       7,337,027   B2    2/2008   Nishiguchi et al.
       7,467,021   B2   12/2008   Yuen                            US09/39754 dated Jun. 11, 2009, 2 pages.
       7,512,414   B2    3/2009   Jannard et al.                  International Preliminary Examination Report for International Appli-
       7,599,679   B2   10/2009   Awiszus                         cation No. PCT/US09/39754 dated Oct. 28, 2010, 8 pages.
           Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 4 of 32


                                                         US 10,206,025 B2
                                                                   Page 3


(56)                    References Cited

                   OTHER PUBLICATIONS

Written Opinion of the International Searching Authority for Inter-
national Application No. PCT/US09/39754 dated Jun. 11, 2009, 5
pages.
IT Review, "LTB 802. 11 WiFi Headphones", http://itreview.belproject.
corn/itern/1536 accessed on Mar. 13, 2008 (4 pages).

* cited by examiner
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 5 of 32


U.S. Patent       Feb.12,2019        Sheet 1 of 16    US 10,206,025 B2


                                      10
                                       \




                                    FIG. 1A
                             10
                                \
                                                      16

                      14




                                    FIG. 1B
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 6 of 32


U.S. Patent       Feb.12,2019     Sheet 2 of 16       US 10,206,025 B2




                                FIG. 1C
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 7 of 32


U.S. Patent           Feb.12,2019   Sheet 3 of 16            US 10,206,025 B2




                        10
                        \


              106-A




                               FIG.1D

                                            ------.......:




                                                             17




              106-8




                                    106-A

                               FIG.1E
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 8 of 32


U.S. Patent       Feb.12,2019     Sheet 4 of 16       US 10,206,025 B2




                                                   <(
                                                   N
                                                      .
                                                   (9
                                                   LL.
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 9 of 32


U.S. Patent        Feb.12,2019       Sheet 5 of 16    US 10,206,025 B2




       r----------------------------------------
       1
       I
                                                I
                                                I
                                                t
                                                t
                                                !
                                                !
                                                !
                                                !
                                                !
                                                !
                                                I
                                                I
                                                I
                                                I
                                                I
                                                I
                                                I
                                                I
                                                I
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 10 of 32


U.S. Patent        Feb.12,2019       Sheet 6 of 16       US 10,206,025 B2




       ~---------------------------------------   A

                                                    '
                                                  '''I
                                                     I
                                                  i
                                                  i
                                                  i
                                                  i
                                                  I
                                                  I
                                                  I




                                                                   uN
                                                                   (9
                                                                   LL
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 11 of 32


U.S. Patent       Feb.12,2019                        Sheet 7 of 16                                  US 10,206,025 B2




                                                                                                        LLl
                                                                                                     -r.:eU
                                                                                                     t····=
                                                                                                     <a::=
                                                                                                     =o  U)




                                                                                          l
                                                                                          l
                                                                                          l
                                                                                          !
                                                                                          !
                                                                                          !


                                                                                          '''
                           I; _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ iI  ' '
                                                                                                              0
                                                                                                              N
                                                                                                              (9
                       I
                       I
                            ---------------------------1                              I                       LL.
                       I                                                              I
                                                                                      j
                                                                                      i
                                                                                      i
                                                                                      i
                                                                                      i
                                                                                      i
                                                                                      !




                      l_ _ _ _ _ _ _ _ _ _ ~                                                    =
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 12 of 32


U.S. Patent       Feb.12,2019             Sheet 8 of 16         US 10,206,025 B2




                                                      10
                             102                      I
                     POWER SOURCE
                                                                100
                                         103              116


                      POWER SOURCE
                        CONTROL


                             USB
                                                                           124

                                                  BASEBAND
                                                 PROCESSOR                 120
                                                                  NON-
  104                                                RF         VOLAT!LE
                                                                MEMORY     122
                       128          125

                                                          110

                         TRANSDUCER(S)             ANTENNA
                                                      \
                                   106                108


                                   FIG. 3
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 13 of 32


U.S. Patent       Feb. 12, 2019   Sheet 9 of 16               US 10,206,025 B2




                                         10
                                        ✓



                                                        200




                              FIG.4A

                                                   10
                                              I
                    D             210


                    0
                                         I


                                         H./  __




                              FIG. 4B
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 14 of 32


U.S. Patent       Feb.12,2019         Sheet 10 of 16         US 10,206,025 B2




     CURRENT
     DATA RATE
                                                            50
      SIZE OF
      UPDATE
                                YES


                        TRANSMIT                       TRANSMIT UPDATE TO
                         UPDATE        52              EARPHONE VIA HOST    51
                       WIRELESSLY                          COMPUTER



                                    FIG. 5
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 15 of 32


U.S. Patent          Feb.12,2019              Sheet 11 of 16               US 10,206,025 B2




                       61
                                                                      63
                                                                      ,'
                                   NO           ------------------'---------------~'
                                                                                                                          '
                                                                                                                          '''
                                                                                                                          I
                                                                                                                          I
                                                                                                                          I


                                                        n=n+1---------.. '''
                                                                           ''                                             I

         EXCHANGE DATA REGARDiNG LOCAL                                     '
           INFRASTRUCTURE NETWORKS                                       '''
                                                                         ''I
                                                                                                                          I
                                                                                                                          I
                                                                                                                          I

                                                                                                                          ''
                                                                                                                          I'
                                                                                                                          I'
                                                                                                                           ''
                                                                                                                            ''
                            COMMUNICATE VIAnlh
                                                                                                                          I
                                                                                                                          I
                                                                                                                             '
                                                                                                                          I
                     INFRASTRUCTURE WIRELESS NETWORK                                                                      I


                                                                                                                          '''
                                                                                                                          I
                                                                                                                          I
                                         64                                                                                ''
                                                                             -... .... ...,
                                                                                              ............                :'
                                                                                                                          l


                                                                                                             .............. J
           YES
                                          65
                                                    CONNECT TO HOST SERVER
                                                                                               66


                                                       HOST SERVER SENDS
                                                          !PADDRESS                            67

                                                EARPHONE CONNECT TO STREAMING                                        68
                                               DIGiTALAUDIO CONTENT SERVER USING
                                                           IP ADDRESS


                                                                             NO



                                                                59
                                         FIG. 6
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 16 of 32


U.S. Patent       Feb.12,2019     Sheet 12 of 16      US 10,206,025 B2




        er::
        LU
        &:
        U..i
        <F.,
        1--
        V:>
        0
        =
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 17 of 32


U.S. Patent       Feb.12,2019              Sheet 13 of 16               US 10,206,025 B2




                        ''
                        ''
                   g-~-:'
                   (\'"j   ~




                            '''
                             '''
                               '
                             '''
                           :''____________________________________ ,'
        =
        LU
        ~
        LLJ
        (/)



        =
        I--
        c:,
        =
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 18 of 32


U.S. Patent       Feb.12,2019     Sheet 14 of 16      US 10,206,025 B2




                            FIG. 9
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 19 of 32


U.S. Patent       Feb.12,2019      Sheet 15 of 16     US 10,206,025 B2




                                                       10b




                                FIG. 10
    Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 20 of 32


U.S. Patent          Feb.12,2019   Sheet 16 of 16     US 10,206,025 B2




                10




                              FIG. 11
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 21 of 32


                                                  US 10,206,025 B2
                             1                                                                     2
      SYSTEM WITH WIRELESS EARPHONES                                 digital audio player or a computer, over an ad hoc wireless
                                                                     network. When the data source and the earphone are out of
                    PRIORITY CLAIM                                   range via the ad hoc wireless network, they may transition
                                                                     automatically to a common infrastructure wireless network
   The present application claims priority as a continuation    5    ( e.g., a wireless LAN). If there is no common infrastructure
to U.S. nonprovisional patent application Ser. No. 15/650,           wireless network for both the data source and the earphone,
362, filed Jul. 14, 2017, now U.S. Pat. No. 9,986,325, issued        the earphone may connect via an available infrastructure
May 29, 2018, which is a continuation of U.S. nonprovi-              wireless network to a host server. The host server may, for
sional patent application Ser. No. 15/293,785, filed Oct. 14,        example, broadcast streaming audio to the earphone and/or
2016, now U.S. Pat. No. 9,729,959, issued Aug. 8, 2017,         10   transmit to the earphone a network address (e.g., an Internet
which is a continuation of U.S. nonprovisional patent appli-         Protocol (IP) address) for a network-connected content
cation Ser. No. 15/082,040, filed Mar. 28, 2016, now U.S.            server that streams digital audio. The earphone may then
Pat. No. 9,497,535, issued Nov. 15, 2016, which is a                 connect to the content server using the IP address. The
continuation of U.S. nonprovisional patent application Ser.          content server may be an Internet radio server, including, for
No. 14/695,696, filed Apr. 24, 2015, now U.S. Pat. No.          15   example, an Internet radio server that broadcasts streaming
9,438,987, issued on Sep. 6, 2016, which is a continuation           audio from the data source or some other content.
of U.S. nonprovisional patent application Ser. No. 13/609,               These and other advantageous, unique aspects of the
409, filed Sep. 11, 2012, now U.S. Pat. No. 9,049,502, issued        wireless earphone are described below.
Jun. 2, 2015, which is a continuation of U.S. nonprovisional
patent application Ser. No. 13/459,291, filed Apr. 30, 2012,    20                            FIGURES
now U.S. Pat. No. 8,571,544, issued Oct. 29, 2013, which is
a continuation of U.S. patent application Ser. No. 12/936,           Various embodiments of the present invention are
488, filed Dec. 20, 2010, now U.S. Pat. No. 8,190,203,            described herein by way of example in conjunction with the
issued May 29, 2012, which is a national stage entry of           following figures, wherein:
PCT/US2009/039754, filed Apr. 7, 2009, which claims            25    FIGS. lA-lE are views ofa wireless earphone according
priority to U.S. provisional patent application Ser. No.          to various embodiments of the present invention;
61/123,265, filed Apr. 7, 2008, all of which are incorporated        FIGS. 2A-2D illustrate various communication modes for
herein by reference in their entireties.                          a wireless earphone according to various embodiments of
                                                                  the present invention;
           CROSS-REFERENCE TO RELATED                          30    FIG. 3 is a block diagram of a wireless earphone accord-
                      APPLICATIONS                                ing to various embodiments of the present invention;
                                                                     FIGS. 4A-4B show the wireless earphone connected to
   U.S. nonprovisional patent application Ser. No. 14/031,        another device according to various embodiments of the
938, filed Sep. 13, 2013, now U.S. Pat. No. 8,655,420,            present invention;
issued Feb. 18, 2014, is also a continuation of U.S. nonpro- 35      FIG. 5 is a diagram of a process implemented by a host
visional patent application Ser. No. 13/609,409, filed Sep.       server according to various embodiments of the present
11, 2012, now U.S. Pat. No. 9,049,502, mentioned above.           invention;
                                                                     FIG. 6 is a diagram of a process implemented by the
                      BACKGROUND                                  wireless earphone to transition automatically between wire-
                                                               40 less networks according to various embodiments of the
   Digital audio players, such as MP3 players and iPods, that     present invention;
store and play digital audio files, are very popular. Such           FIGS. 7, 8 and 10 illustrate communication systems
devices typically comprise a data storage unit for storing and    involving the wireless earphone according to var10us
playing the digital audio, and a headphone set that connects      embodiments of the present invention;
to the data storage unit, usually with a¼" or a 3.5 mm jack 45       FIG. 9 is a diagram of a headset including a wireless
and associated cord. Often the headphones are in-ear type         earphone and a microphone according to various embodi-
headphones. The cord, however, between the headphones             ments of the present invention; and
and the data storage unit can be cumbersome and annoying             FIG. 11 is a diagram of a pair of wireless earphones with
to users, and the length of the cord limits the physical          a dongle according to various embodiments of the present
distance between the data storage unit and the headphones. 50 invention.
Accordingly, some cordless headphones have been pro-
posed, such as the Monster iFreePlay cordless headphones                                DESCRIPTION
from Apple Inc., which include a docking port on one of the
earphones that can connect directly to an iPod Shuffle.              In one general aspect, the present invention is directed to
Because they have the docking port, however, the Monster 55 a wireless earphone that receives streaming audio data via ad
iFreePlay cordless headphones from Apple are quite large          hoc wireless networks and infrastructure wireless networks,
and are not in-ear type phones. Recently, cordless head-          and that transitions seamlessly between wireless networks.
phones that connect wirelessly via IEEE 802.11 to a WLAN-         The earphone may comprise one or more in-ear, on-ear, or
ready laptop or personal computer (PC) have been proposed,        over-ear speaker elements. Two exemplary in-ear earphone
but such headphones are also quite large and not in-ear type 60 shapes for the wireless earphone 10 are shown in FIGS. lA
phones.                                                           and lB, respectively, although in other embodiments the
                                                                  earphone may take different shapes and the exemplary
                         SUMMARY                                  shapes shown in FIGS. lA and lB are not intended to be
                                                                  limiting. In one embodiment, the earphone transitions auto-
   In one general aspect, the present invention is directed to 65 matically and seamlessly, without user intervention,
a wireless earphone that comprises a transceiver circuit for      between communication modes. That is, the earphone may
receiving streaming audio from a data source, such as a           transition automatically from an ad hoc wireless network to
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 22 of 32


                                                    US 10,206,025 B2
                               3                                                                      4
an infrastructure wireless network, without user interven-              on, the user's ear, as shown in the illustrated embodiment of
tion. As used herein, an "ad hoc wireless network" is a                 FIGS. lD-lE. FIG. lD is a perspective view of the earphone
network where two (or more) wireless-capable devices, such              and FIG. lE is a side view according to one embodiment. As
as the earphone and a data source, communicate directly and             shown in the illustrated embodiment, the earphone 10 may
wirelessly, without using an access point. An "infrastructure      5    comprise dual speaker elements 106-A, 106-B. One of the
wireless network," on the other hand, is a wireless network             speaker elements (the smaller one) 106-A is sized to fit into
that uses one or more access points to allow a wireless-                the cavum concha of the listener's ear and the other element
capable device, such as the wireless earphone, to connect to            (the larger one) 106-B is not. The listener may use the
a computer network, such as a LAN or WAN (including the                 hanger bar to position the earphone on the listener's ear. In
Internet).                                                         10   that connection, the hanger bar may comprise a horizontal
   FIGS. lA and 1B show example configurations for a                    section that rests upon the upper external curvature of the
wireless earphone 10 according to various embodiments of                listener's ear behind the upper portion of the auricula (or
the present invention. The examples shown in FIGS. lA and               pinna). The earphone may comprise a knurled knob that
1B are not limiting and other configurations are within the             allows the user to adjust finely the distance between the
scope of the present invention. As shown in FIGS. lA and           15   horizontal section of the hanger bar and the speaker ele-
1B, the earphone 10 may comprise a body 12. The body 12                 ments, thereby providing, in such embodiments, another
may comprise an ear canal portion 14 that is inserted in the            measure of adjustability for the user. More details regarding
ear canal of the user of the earphone 10. In various embodi-            such a dual element, adjustable earphone may be found in
ments, the body 12 also may comprise an exterior portion 15             U.S. provisional patent application Ser. No. 61/054,238,
that is not inserted into user's ear canal. The exterior portion   20   which is incorporated herein by reference in its entirety.
15 may comprise a knob 16 or some other user control (such                 FIGS. 2A-2D illustrate various communication modes for
as a dial, a pressure-activated switch, lever, etc.) for adjust-        a wireless data communication system involving the ear-
ing the shape of the ear canal portion 14. That is, in various          phone 10 according to embodiments of the present inven-
embodiments, activation (e.g. rotation) of the knob 16 may              tion. As shown in FIG. 2A, the system comprises a data
cause the ear canal portion 14 to change shape so as to, for       25   source 20 in communication with the earphone 10 via an ad
example, radially expand to fit snugly against all sides of the         hoc wireless network 24. The earphone 10, via its trans-
user's ear canal. Further details regarding such a shape-               ceiver circuit (described in more detail below), may com-
changing earbud earphone are described in application PCT/              municate wirelessly with a data source 20, which may
US08/88656, filed 31 Dec. 2008, entitled "Adjustable Shape              comprise a wireless network adapter 22 for transmitting the
Earphone," which is incorporated herein by reference in its        30   digital audio wirelessly. For example, the data source 20
entirety. The earphone 10 also may comprise a transceiver               may be a digital audio player (DAP), such as an mp3 player
circuit housed within the body 12. The transceiver circuit,             or an iPod, or any other suitable digital audio playing device,
described further below, may transmit and receive the wire-             such as a laptop or personal computer, that stores and/or
less signals, including receive streaming audio for playing             plays digital audio files. In other embodiments, the data
by the earphone 10. The transceiver circuit may be housed          35   source 20 may generate analog audio, and the wireless
in the exterior portion 15 of the earphone 10 and/or in the ear         network adapter 22 may encode the analog audio into digital
canal portion 14.                                                       format for transmission to the earphone 10.
   Although the example earphones 10 shown in FIGS. lA                     The wireless network adapter 22 may be an integral part
and 1B include a knob 16 for adjusting the shape of the ear             of the data source 20, or it may be a separate device that is
canal portion 14, the present invention is not so limited, and     40   connected to the data source 20 to provide wireless connec-
in other embodiments, different means besides a knob 16                 tivity for the data source 20. For example, the wireless
may be used to adjust the ear canal portion 14. In addition,            network adapter 22 may comprise a wireless network inter-
in other embodiments, the earphone 10 may not comprise a                face card (WNIC) or other suitable transceiver that plugs
shape-changing ear canal portion 14.                                    into a USB port or other port or jack of the data source 20
   In various embodiments, the user may wear two discrete          45   (such as a TRS connector) to stream data, e.g., digital audio
wireless earphones 10: one in each ear. In such embodi-                 files, via a wireless network (e.g., the ad hoc wireless
ments, each earphone 10 may comprise a transceiver circuit.             network 24 or an infrastructure wireless network). The
In such embodiments, the earphones 10 may be connected                  digital audio transmitted from the data source 20 to the
by a string or some other cord-type connector to keep the               earphone 10 via the wireless networks may comprise com-
earphones 10 from being separated.                                 50   pressed or uncompressed audio. Any suitable file format
   In other embodiments, as shown in FIG. lC, a headband                may be used for the audio, including mp3, lossy or lossless
19 may connect the two (left and right) earphones 10. The               WMA, Vorbis, Musepack, FLAC, WAY, AIFF, AU, or any
headband 19 may be an over-the-head band, as shown in the               other suitable file format.
example of FIG. lC, or the headband may be a behind-the-                   When in range, the data source 20 may communicate with
head band. In embodiments comprising a headband 19, each           55   the earphone 10 via the ad hoc wireless network 24 using
earphone 10 may comprise a transceiver circuit; hence, each             any suitable wireless communication protocol, including
earphone 10 may receive and transmit separately the wire-               Wi-Fi (e.g., IEEE 802.lla/b/g/n), WiMAX (IEEE 802.16),
less communication signals. In other embodiments compris-               Bluetooth, Zigbee, UWB, or any other suitable wireless
ing a headband 19, only one earphone 10 may comprise the                communication protocol. For purposes of the description to
transceiver circuit, and a wire may run along the headband         60   follow, it is assumed that the data source 20 and the earphone
19 to the other earphone 10 to connect thereby the trans-               10 communicate using a Wi-Fi protocol, although the inven-
ceiver circuit to the acoustic transducer in the earphone that          tion is not so limited and other wireless communication
does not comprise the transceiver circuit. The embodiment               protocols may be used in other embodiments of the inven-
shown in FIG. lC comprises on-ear earphones 10; in other                tion. The data source 20 and the earphone 10 are considered
embodiments, in-ear or over-ear earphones may be used.             65   in range for the ad hoc wireless network 24 when the signal
   In other embodiments, the earphone 10 may comprise a                 strengths (e.g., the RSSI) of the signals received by the two
hanger bar 17 that allows the earphone 10 to clip to, or hang           devices are above a threshold minimum signal strength
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 23 of 32


                                                   US 10,206,025 B2
                              5                                                                      6
level. For example, the data source 20 and the earphone 10               The digital audio content server 70 may be, for example,
are likely to be in range for an ad hoc wireless network when         an Internet radio station server. The digital audio content
then are in close proximity, such as when the wearer of the           server 70 may stream digital audio over the network 42 (e.g.,
earphone 10 has the data source 20 on his/her person, such            the Internet), which the earphone 10 may receive and
as in a pocket, strapped to their waist or arm, or holding the   5    process. In one embodiment, the streaming digital audio
data source in their hand.                                            content server 70 may stream digital audio received by the
   When the earphone 10 and the data source 20 are out of             streaming digital audio content server 70 from the data
range for the ad hoc wireless network 24, that is, when the           source 20. For example, where the data source 20 is a
received signals degrade below the threshold minimum                  wireless-capable device, such as a portable DAP, the data
                                                                 10   source 20 may connect to the streaming digital audio content
signal strength level, both the earphone 10 and the data
                                                                      server 70 via a wireless network 30b and the network 42.
source 20 may transition automatically to communicate over
                                                                      Alternatively, where for example the data source 20 is
an infrastructure wireless network (such as a wireless LAN
                                                                      non-wireless-capable device, such as a PC, the data source
(WLAN)) 30 that is in the range of both the earphone 10 and           20 may have a direct wired connection to the network 42.
the data source 20, as shown in FIG. 2B. The earphone 10         15   After being authenticated by the streaming digital audio
and the data source 20 (e.g., the wireless network adapter            content server 70, the data source 20 may stream digital
22) may include firmware, as described further below, that            audio to the streaming digital audio content server 70, which
cause the components to make the transition to a common               may broadcast the received digital audio over the network
infrastructure wireless network 30 automatically and seam-            42 (e.g., the Internet). In such a manner, the user of the
lessly, e.g., without user intervention. The earphone 10 may     20   earphone 10 may listen to audio from the data source 20
cache the received audio in a buffer or memory for a time             even when (i) the earphone 10 and the data source 20 are not
period before playing the audio. The cached audio may be              in communication via an ad hoc wireless network 24 and (ii)
played after the connection over the ad hoc wireless network          the earphone 10 and the data source 20 are not in commu-
is lost to give the earphone 10 and the data source 20 time           nication via a common local infrastructure wireless network
to connect via the infrastructure wireless network.              25   30.
   For example, as shown in FIG. 2B, the infrastructure                  FIG. 3 is a block diagram of the earphone 10 according to
network may comprise an access point 32 that is in the range          various embodiments of the present invention. In the illus-
of both the data source 20 and the earphone 10. The access            trated embodiment, the earphone 10 comprises a transceiver
point 32 may be an electronic hardware device that acts as            circuit 100 and related peripheral components. As shown in
a wireless access point for, and that is connected to, a wired   30   FIG. 3, the peripheral components of the earphone 10 may
and/or wireless data communication network 33, such as a              comprise a power source 102, a microphone 104, one or
LAN or WAN, for example. The data source 20 and the                   more acoustic transducers 106 (e.g., speakers), and an
earphone 10 may both communicate wirelessly with the                  antenna 108. The transceiver circuit 100 and some of the
access point 32 using the appropriate network data protocol           peripheral components (such as the power source 102 and
(a Wi-Fi protocol, for example). The data source 20 and the      35   the acoustic transducers 106) may be housed within the body
earphone 10 may both transition automatically to an agreed-           12 of the earphone 10 (see FIG. 1). Other peripheral com-
upon WLAN 30 that is in the range of both devices when                ponents, such as the microphone 104 and the antenna 108
they cannot communicate satisfactorily via the ad hoc wire-           may be external to the body 12 of the earphone 10. In
less network 24. A procedure for specifying an agreed-upon            addition, some of the peripheral components, such as the
infrastructure wireless network 30 is described further          40   microphone 104, are optional in various embodiments.
below. Alternatively, the infrastructure wireless network 30             In various embodiments, the transceiver circuit 100 may
may have multiple access points 32a-b, as shown in FIG.               be implemented as a single integrated circuit (IC), such as a
2C. In such an embodiment, the data source 20 may com-                system-on-chip (SoC), which is conducive to miniaturizing
municate wirelessly with one access point 32b and the                 the components of the earphone 10, which is advantageous
earphone 10 may communicate wirelessly with another              45   if the earphone 10 is to be relatively small in size, such as
access point 32a of the same infrastructure wireless network          an in-ear earphone (see FIGS. lA-1B for example). In
30. Again, the data source 20 and the earphone 10 may                 alternative embodiments, however, the components of the
transition to an agreed-upon WLAN.                                    transceiver circuit 100 could be realized with two or more
   If there is no suitable common infrastructure wireless             discrete ICs or other components, such as separate ICs for
network over which the earphone 10 and the data source 20        50   the processors, memory, and RF (e.g., Wi-Fi) module, for
can communicate, as shown in FIG. 2D, the earphone 10                 example.
may transition to communicate with an access point 32a for               The power source 102 may comprise, for example, a
an available (first) wireless network (e.g., WLAN) 30a that           rechargeable or non-rechargeable battery (or batteries). In
is in the range of the earphone 10. In this mode, the earphone        other embodiments, the power source 102 may comprise one
10 may connect via the wireless network 30a to a network-        55   or more ultracapacitors (sometimes referred to as superca-
enabled host server 40. The host server 40 may be connected           pacitors) that are charged by a primary power source. In
to the wireless network 30a via an electronic data commu-             embodiments where the power source 102 comprises a
nication network 42, such as the Internet. In one mode, the           rechargeable battery cell or an ultracapacitor, the battery cell
host server 40 may transmit streaming digital audio via the           or ultracapacitor, as the case may be, may be charged for use,
networks 33a, 42 to the earphone 10. In another mode, the        60   for example, when the earphone 10 is connected to a
host server 40 may transmit to the earphone 10 a network              docking station or computer. The docking station may be
address, such as an Internet Protocol (IP) address, for a             connected to or part of a computer device, such as a laptop
streaming digital audio content server 70 on the network 42.          computer or PC. In addition to charging the rechargeable
Using the received IP address, the earphone 10 may connect            power source 102, the docking station and/or computer may
to the streaming digital audio content server 70 via the         65   facilitate downloading of data to and/or from the earphone
networks 30a, 42 to receive and process digital audio from            10. In other embodiments, the power source 102 may
the streaming digital audio content server 70.                        comprise capacitors passively charged with RF radiation,
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 24 of 32


                                                   US 10,206,025 B2
                              7                                                                      8
such as described in U.S. Pat. No. 7,027,311. The power               In addition, through the USB port 130, the earphone 10 may
source 102 may be coupled to a power source control                   connect to a PC 202 or docking station 202 to charge up the
module 103 of transceiver circuit 100 that controls and               power source 102 and/or to get downloads (e.g., data or
monitors the power source 102.                                        firmware).
   The acoustic transducer(s) 106 may be the speaker ele-        5       According to various embodiments, the earphone 10 may
ment(s) for conveying the sound to the user of the earphone           have an associated web page that a user may access through
10. According to various embodiments, the earphone 10 may             the host server 40 (see FIG. 2D) or some other server. An
comprise one or more acoustic transducers 106. For embodi-            authenticated user could log onto the website from a client
ments having more than one transducer, one transducer may             computing device 50 (e.g., laptop, PC, handheld computer
be larger than the other transducer, and a crossover circuit     10   device, etc., including the data source 20) (see FIG. 2D) to
(not shown) may transmit the higher frequencies to the                access the web page for the earphone 10 to set various
smaller transducer and may transmit the lower frequencies             profile values for the earphone 10. For example, at the web
to the larger transducer. More details regarding dual element         site, the user could set various content features and filters, as
earphones are provided in U.S. Pat. No. 5,333,206, assigned           well as adjust various sound control features, such as treble,
to Koss Corporation, which is incorporated herein by ref-        15   bass, frequency settings, noise cancellation settings, etc. In
erence in its entirety.                                               addition, the user could set preferred streaming audio sta-
   The antenna 108 may receive and transmit the wireless              tions, such as preferred Internet radio stations or other
signals from and to the wireless networks 24, 30. A RF (e.g.,         streaming audio broadcasts. That way, instead oflistening to
Wi-Fi) module 110 of the transceiver circuit 100 in com-              streaming audio from the data source 20, the user could
munication with the antenna 108 may, among other things,         20   listen to Internet radio stations or other streaming audio
modulate and demodulate the signals transmitted from and              broadcasts received by the earphone 10. In such an operating
received by the antenna 108. The RF module 110 commu-                 mode, the earphone user, via the web site, may prioritize a
nicates with a baseband processor 112, which performs other           number of Internet radio stations or other broadcast sources
functions necessary for the earphone 10 to communicate                (hosted by streaming digital audio content servers 70). With
using the Wi-Fi (or other communication) protocol.               25   reference to FIG. 7, the host server 40 may send the IP
   The baseband processor 112 may be in communication                 address for the earphone user's desired (e.g., highest prior-
with a processor unit 114, which may comprise a micropro-             ity) Internet radio station to the earphone 10. A button 11 on
cessor 116 and a digital signal processor (DSP) 118. The              the earphone 10, such as on the rotating dial 16 as shown in
microprocessor 116 may control the various components of              the examples of FIGS. lA and 1B, may allow the user to
the transceiver circuit 100. The DSP 114 may, for example,       30   cycle through the preset preferred Internet radio stations.
perform various sound quality enhancements to the digital             That is, for example, when the user presses the button 11, an
audio received by the baseband processor 112, including               electronic communication may be transmitted to the host
noise cancellation and sound equalization. The processor              server 40 via the wireless network 30, and in response to
unit 114 may be in communication with a volatile memory               receiving the communication, the host server 40 may send
unit 120 and a non-volatile memory unit 122. A memory            35   the IP address for the user's next highest rated Internet radio
management unit 124 may control the processor unit's                  station via the network 42 to the earphone 10. The earphone
access to the memory units 120, 122. The volatile memory              10 may then connect to the streaming digital audio content
122 may comprise, for example, a random access memory                 server 70 for that Internet radio station using the IP address
(RAM) circuit. The non-volatile memory unit 122 may                   provided by the host server 40. This process may be
comprise a read only memory (ROM) and/or flash memory            40   repeated, e.g., cycled through, for each preset Internet radio
circuits. The memory units 120, 122 may store firmware that           station configured by the user of the earphone 10.
is executed by the processor unit 114. Execution of the                  At the web site for the earphone 10 hosted on the host
firmware by the processor unit 114 may provide various                server 40, in addition to establishing the identification of
functionality for the earphone 10, such as the automatic              digital audio sources (e.g., IDs for the user's DAP or PC)
transition between wireless networks as described herein.        45   and earphones, the user could set parental or other user
The memory units 120, 122 may also cache received digital             controls. For example, the user could restrict certain Internet
audio.                                                                radio broadcasts based on content or parental ratings, etc.
   A digital-to-analog converter (DAC) 125 may convert the            That is, for example, the user could configure a setting
digital audio from the processor unit 114 to analog form for          through the web site that prevents the host server 40 from
coupling to the acoustic transducer(s) 106. An I2S interface     50   sending an IP address for a streaming digital audio content
126 or other suitable serial or parallel bus interface may            server 70 that broadcasts explicit content based on a rating
provide the interface between the processor unit 114 and the          for the content. In addition, if a number of different ear-
DAC 125. An analog-to-digital converter (ADC) 128, which              phones 10 are registered to the same user, the user could
also communicates with the I 2 S interface 126, may convert           define separate controls for the different earphones 10 (as
analog audio signals picked up by the microphone 104 for         55   well as customize any other preferences or settings particu-
processing by the processor unit 114.                                 lar to the earphones 10, including Internet radio stations,
   The transceiver circuit 100 also may comprise a USB or             sound quality settings, etc. that would later be downloaded
other suitable interface 130 that allows the earphone 10 to be        to the earphones 10). In addition, in modes where the host
connected to an external device via a USB cable or other              server 40 streams audio to the earphone 10, the host server
suitable link. As shown in FIG. 4A, the external device may      60   40 may log the files or content streamed to the various
be a docking station 200 connected to a computer device               earphones 10, and the user could view at the web site the
202. Also, in various embodiments, the earphone 10 could              files or content that were played by the earphones 10. In that
be connected directly to the computer 202 without the                 way, the user could monitor the files played by the earphones
docking station 200. In addition, the external device may be          10.
a DAP 210, as shown in FIG. 4B. In that way, the earphone        65      In addition, the host server 40 may provide a so-called
10 could connect directly to a data source 20, such as the            eavesdropping function according to various embodiments.
DAP 210 or the computer 202, through the USB port 130.                The eavesdropping service could be activated via the web
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 25 of 32


                                                    US 10,206,025 B2
                               9                                                                     10
site. When the service is activated, the host server 40 may             earphone 10 that the performance of the earphone 10 will not
transmit the content that it is delivering to a first earphone          be adversely affected, the host server 40 may transmit the
l0a to another, second earphone lOb, as shown in FIG. 8.                update wirelessly to the earphone 10 at step 52.
Alternatively, the host server 40 may transmit to the second                As mentioned above, the processor unit 114 of the speak-
earphone 10b the most recent IP address for a streaming            5    erphones 14 may be programmed, via firmware stored in the
digital audio content server 70 that was sent to the first              memory 120, 122, to have the ability to transition automati-
earphone 10a. The second earphone 10b may then connect                  cally from the ad hoc wireless network 24 to an infrastruc-
to the streaming digital audio content server 70 that the first         ture wireless network 30 (such as a WLAN) when the
earphone 10a is currently connected. That way, the user of              quality of the signal on the ad hoc wireless network 24
the second earphone lOb, which may be a parent, for                10   degrades below a suitable threshold (such as when the data
example, may directly monitor the content being received by             source 20 is out of range for an ad hoc wireless network). In
the first earphone 10a, which may belong to a child of the              that case, the earphone 10 and the data source 20 may
parent.                                                                 connect to a common infrastructure wireless network (e.g.,
   This function also could be present in the earphones 10              WLAN) (see, for example, FIGS. 2B-2C). Through the web
themselves, allowing a parent (or other user) to join an           15   site for the earphone 10, described above, the user could
ad-hoc wireless network and listen to what their child (or              specify a priority of infrastructure wireless networks 30 for
other listener) is hearing. For example, with reference to              the data source 20 and the earphone 10 to connect to when
FIG. 10, a first earphone lOa may receive wireless audio,               the ad hoc wireless network 24 is not available. For example,
such as from the data source 20 or some other source, such              the user could specify a WLAN servicing his/her residence
as the host server 40. The first earphone 10a may be               20   first, a WLAN servicing his/her place of employment sec-
programmed with firmware to broadcast the received audio                ond, etc. During the time that the earphone 10 and the data
to a second earphone lOb via an ad hoc wireless network 24.             source 20 are connected via the ad hoc wireless network 24,
That way, the wearer of the second earphone 10b can                     the earphone 10 and the data source 20 may exchange data
monitor in real-time the content being played by the first              regarding which infrastructure networks are in range. When
earphone lOa.                                                      25   the earphone 10 and the data source 20 are no longer in range
   At the web site, the user may also specify the identifica-           for the ad hoc wireless network 24 (that is, for example, the
tion number ("ID") of their earphone(s) 10, and the host                signals between the device degrade below an acceptable
server 40 may translate the ID to the current internet                  level), they may both transition automatically to the highest
protocol (IP) addresses for the earphone 10 and for the data            prioritized infrastructure wireless network whose signal
source 20. This allows the user to find his or her data source     30   strength is above a certain threshold level. That way, even
20 even when it is behind a firewall or on a changing IP                though the earphone 10 and the data source 20 are out of
address. That way, the host server 40 can match the audio               range for the ad hoc wireless network 24, the earphone 10
from the data source 20 to the appropriate earphone 10 based            may still receive the streaming audio from the data source 20
on the specified device ID. The user also could specify a               via the infrastructure wireless network 30 (see FIGS.
number of different data sources 20. For example, the user's       35   2B-2C).
DAP may have one specified IP address and the user's home                   When none of the preferred infrastructure networks is in
(or work) computer may have another specified IP address.               range, the earphone 10 may connect automatically to the
Via the web site hosted by the host server 40, the user could           host server 40 via an available infrastructure wireless net-
specify or prioritize from which source (e.g., the user's DAP           work 30 (see FIG. 2D), e.g., the infrastructure wireless
or computer) the earphone 10 is to receive content.                40   network 30 having the highest RSSI and to which the
   The host server 40 (or some other server) may also push              earphone 10 is authenticated to use. The host server 40, as
firmware upgrades and/or data updates to the earphone 10                mentioned above, may transmit IP addresses to the earphone
using the IP addresses of the earphone 10 via the networks              10 for streaming digital audio content servers 70 or the host
30, 42. In addition, a user could download the firmware                 sever 40 may stream digital audio to the earphone 10 itself
upgrades and/or data updates from the host server 40 to the        45   when in this communication mode.
client computing device 202 (see FIG. 4A) via the Internet,                 FIG. 6 is a diagram of the process flow, according to one
and then download the firmware upgrades and/or data                     embodiment, implemented by the transceiver circuit 100 of
updates to the earphone 10 when the earphone 10 is con-                 the earphone 10. The process shown in FIG. 6 may be
nected to the client computer device 202 (such as through a             implemented in part by the processor unit 114 executing
USB port and/or the docking station 200).                          50   firmware stored in a memory unit 120, 122 of the transceiver
   Whether the downloads are transmitted wirelessly to the              circuit 100. At step 61, the earphone 10 may determine if it
earphone 10 or via the client computing device 202 may                  can communicate with the data source 20 via an ad hoc
depend on the current data rate of the earphone 10 and the              wireless network 24. That is, the earphone 10 may determine
quantity of data to be transmitted to the earphone 10. For              if the strength of the wireless signals from the data source 20
example, according to various embodiments, as shown in the         55   exceed some minimum threshold. If so, the data source 20
process flow of FIG. 5, the host server 40 may be pro-                  and the earphone 10 may communicate wirelessly via the ad
grammed, at step 50, to make a determination, based on the              hoc wireless network 24 (see FIG. 2A). While in this
current data rate for the earphone 10 and the size of the               communication mode, at step 62, the data source 20 and the
update, whether the update should be pushed to the earphone             earphone 10 also may exchange data regarding the local
10 wirelessly (e.g., via the WLAN 30a in FIG. 2D). If the          60   infrastructure wireless networks, if any, in the range of the
update is too large and/or the current data rate is too low that        data source 20 and the earphone 10, respectively. For
the performance of the earphone 10 will be adversely                    example, the earphone 10 may transmit the ID of local
affected, the host server 40 may refrain from pushing the               infrastructure wireless networks 30 that the earphone 10 can
update to the earphone 10 wirelessly and wait instead to                detect whose signal strength (e.g., RSSI) exceeds some
download the update to the client computing device 202 at          65   minimum threshold level. Similarly, the data source 20 may
step 51. Conversely, if the host server 40 determines that,             transmit the ID the local infrastructure wireless networks 30
given the size of the update and the current data rate for the          that the data source 20 can detect whose signal strength (e.g.,
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 26 of 32


                                                    US 10,206,025 B2
                             11                                                                     12
RSSI) exceeds some minimum threshold level. The ear-                   10 with the streaming audio, may be transmitted from the
phone 10 may save this data in a memory unit 120, 122.                 transceiver circuit 100 of the earphone 10 back to the host
Similarly, the data source 20 may store in memory the                  server 40, which may log the songs played as well as the
wireless networks that the earphone 10 is detected.                    ratings for the various songs/audio files. In addition to being
   The data source 20 and the earphone 10 may continue to         5    able to view the logs at the website, the host server 40 (or
communicate via the ad hoc wireless network mode 24 until              some other server) may send an email or other electronic
they are out of range (e.g., the signal strengths degrade              communication to the earphone user, at a user specified
below a minimum threshold level). If an ad hoc wireless                email address or other address, which the user might access
network 24 is not available at block 61, the transceiver               from their client communication device 50 (see FIG. 2D).
circuit 100 and the data source 20 may execute a process,         10   The email or other electronic communication may contain a
shown at block 63, to connect to the user's highest priori-            listing of the song/audio files for which the user gave
tized infrastructure wireless network 30. For example, of the          approval ratings using the button 11 or other user selection
infrastructure wireless networks whose signal strength                 device. Further, the email or other electronic communication
exceeded the minimum threshold for both the earphone 10                may provide a URL link for a URL at which the user could
and the data source 20 determined at step 62, the earphone        15   download song/audio files that the user rated (presumably
10 and the data source 20 may both transition to the                   song/audio files for which the user gave an approval rating).
infrastructure wireless network 30 having the highest prior-           In some instances, the user may be required to pay a fee to
ity, as previously set by the user (seen FIGS. 2B-2C, for              download the song/audio file.
example). For example, if the user's highest prioritized                  The user song ratings also may be used by the host server
infrastructure wireless network 30 is not available, but the      20   40 to determine the user's musical preferences and offer new
user's second highest prioritized infrastructure wireless net-         music that the user might enjoy. More details about gener-
work 30 is, the earphone 10 and the data source 20 may both            ating user play lists based on song ratings may be found in
transition automatically to the user's second highest priori-          published U.S. patent application Pub. No. 2006/0212444,
tized infrastructure wireless network 30 at block 64. As               Pub. No. 2006/0206487, and Pub. No. 2006/0212442, and
shown by the loop with block 65, the earphone 10 and the          25   U.S. Pat. No. 7,003,515, which are incorporated herein by
data source 20 may continue to communicate via one of the              reference in their entirety.
user's prioritized infrastructure wireless networks 30 as long            In addition or alternatively, the user could log onto a web
as the infrastructure wireless network 30 is available. If the         site hosted by the host server 40 (or some other server) to
infrastructure wireless network becomes unavailable, the               view the approval/disapproval ratings that the user made via
process may return to block 61.                                   30   the button 11 on the earphone 10. The web site may provide
   If, however, no ad hoc wireless network and none of the             the user with the option of downloading the rated songs/
user's prioritized infrastructure wireless networks are avail-         audio files (for the host server 40 or some other server
able, the earphone 10 may transition automatically to con-             system) to their client computer device 50. The user could
nect to the host server 40 at block 66 (see FIG. 2D) using an          then have their earphone 10 connect to their client computer
available infrastructure wireless network 30. At block 67,        35   device 50 as a data source 20 via an ad hoc wireless network
the host server 40 may transmit an IP address to the earphone          24 (see FIG. 2A) or via an infrastructure wireless network
10 for one of the streaming digital audio content servers 70,          (see FIGS. 2B-2D) to listen to the downloaded songs. In
and at block 68 the earphone 10 may connect to the                     addition, the user could download the song files from their
streaming digital audio content server 70 using the received           client computer device 50 to their DAP and listen to the
IP address. At step 69, as long as the earphone 10 is             40   downloaded song files from their DAP by using their DAP
connected to the streaming digital audio content server 70,            as the data source 20 in a similar manner.
the earphone 10 may continue to communicate in this mode.                 Another application of the headsets may be in vehicles
However, if the earphone 10 loses its connection to the                equipped with Wi-Fi or other wireless network connectivity.
digital audio content server 70, the process may return to             Published PCT application WO 2007/136620, which is
block 61 in one embodiment. As mentioned above, at block          45   incorporated herein by reference, discloses a wireless router
67, instead of sending an IP address for a streaming digital           for providing a Wi-Fi or other local wireless network for a
audio content server 70, the host server 40 may stream                 vehicle, such as a car, truck, boat, bus, etc. In a vehicle
digital audio to the earphone 10. The user, when configuring           having a Wi-Fi or other local wireless network, the audio for
their earphone 10 preferences via the web site, may specify            other media systems in the vehicle could be broadcast over
and/or prioritize whether the host server 40 is to send IP        50   the vehicle's wireless network. For example, if the vehicle
addresses for the streaming digital audio content servers 70           comprises a DVD player, the audio from the DVD system
and/or whether the host server 40 is to stream audio to the            could be transmitted to the router and broadcast over the
earphone 10 itself.                                                    vehicle's network. Similarly, the audio from terrestrial radio
   In another embodiment, the earphone 10 may be pro-                  stations, a CD player, or an audio cassette player could be
grammed to transition automatically to the host server 40         55   broadcast over the vehicle's local wireless network. The
when the earphone 10 and the data source 20 are not in                 vehicle's passengers, equipped with the earphones 10, could
communication via the ad hoc wireless network 24. That is,             cycle through the various audio broadcasts (including the
in such an embodiment, the earphone 10 may not try to                  broadcasts from the vehicle's media system as well as
connect via a local infrastructure wireless network 30 with            broadcasts from the host server 40, for example) using a
the data source 20, but instead transition automatically to       60   selection button 11 on the earphone 10. The vehicle may also
connect to the host server 40 (see FIG. 2D).                           be equipped with a console or terminal, etc., through which
   In various embodiments, as shown in FIG. 1B, the button             a passenger could mute all of the broadcasts for direct voice
11 or other user selection device that allows the wearer of the        communications, for example.
earphone 10 to indicate approval and/or disapproval of                    As described above, the earphones 10 may also include a
songs or other audio files listened to by the wearer over an      65   microphone 104, as shown in the example of FIG. 9. The
Internet radio station. The approval/disapproval rating,               headset 90 shown in FIG. 9 includes two earphones 10, both
along with metadata for the song received by the earphone              of which may include a transceiver circuit 100 or only one
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 27 of 32


                                                     US 10,206,025 B2
                              13                                                                      14
of which may include the transceiver circuit, as discussed               from a data source 20 via an ad hoc wireless network 24
above. The microphone 104 could be used to broadcast                     when the data source 20 is in wireless communication range
communications from one earphone wearer to another ear-                  with the earphone 10 via the ad hoc wireless network 24; and
phone wearer. For example, one wearer could activate the                 (ii) when the data source 20 is not in wireless communica-
microphone by pressing a button 92 on the headset 90. The           5    tion range with the earphone 10 via the ad hoc wireless
headset 90 may then transmit a communication via an ad hoc               network 24, transition automatically to receive digital audio
wireless network 24 or other wireless network to a nearby                via an infrastructure wireless network 30.
recipient (or recipients) equipped with a headset 90 with a                 According to various implementations, the data source
transceiver circuit 100 in one or both of the earphones 10.              may comprise a portable digital audio player, such as an
When such communication is detected by the recipient's              10   MP3 player, iPod, or laptop computer, or a nonportable
headset 90, the streaming audio received over the wireless               digital audio player, such as a personal computer. In addi-
network by the recipient's headset 90 may be muted, and the              tion, the transceiver circuit 100 may comprise: (i) a wireless
intercom channel may be routed to the transducer( s) of the              communication module 110 (such as a Wi-Fi or other
recipient's headset 90 for playing for the recipient. This               wireless communication protocol module); (ii) a processor
functionality may be valuable and useful where multiple             15   unit 114 in communication with the wireless communication
wearers of the headsets 90 are in close proximity, such as on            module 110; (iii) a non-volatile memory unit 122 in com-
motorcycles, for example.                                                munication with the processor unit 114; and (iv) a volatile
   Another exemplary use of the earphones 10 is in a factory,            memory 120 unit in communication with the processor unit
warehouse, construction site, or other environment that                  114. The infrastructure wireless network may comprise a
might be noisy. Persons (e.g., workers) in the environment          20   WLAN. The transceiver circuit 100 may receive digital
could use the earphones 10 for protection from the surround-             audio from the data source 20 via the infrastructure wireless
ing noise of the environment. From a console or terminal, a              network 30 when the data source 20 is not in wireless
person (e.g., a supervisor) could select a particular recipient          communication range with the earphone 10 via the ad hoc
for a communication over the Wi-Fi network (or other local               wireless network 24. The transceiver circuit firmware, when
wireless network). The console or terminal may have but-            25   executed by the transceiver circuit 100, may cause the
tons, dials, or switches, etc., for each user/recipient, or it           transceiver circuit 100 of the earphone 10 to transition
could have one button or dial through which the sender                   automatically to a pre-set infrastructure wireless network 30
could cycle through the possible recipients. In addition, the            that the data source 20 transitions to when the data source 20
console or terminal could have a graphical user interface,               is not in wireless communication range with the earphone 10
through which the sender may select the desired recipient(s ).      30   via the ad hoc wireless network 24 and when the pre-set
   As mentioned above, the earphones 10 may comprise a                   infrastructure wireless network 30 is in range of both the
USB port. In one embodiment, as shown in FIG. 11, the user               earphone 10 and the data source 20. In addition, the trans-
may use an adapter 150 that connects to the USB port of                  ceiver circuit firmware, when executed by the transceiver
each earphone 10. The adapter 150 may also have a plug                   circuit 100, may cause the transceiver circuit 100 of the
connector 152, such as a 3.5 mm jack, which allows the user         35   earphone 10 to transmit data via the ad hoc wireless network
to connect the adapter 150 to devices having a correspond-               24 to the data source 20 regarding one or more infrastructure
ing port for the connector 152. When the earphones 10 detect             wireless networks 30 detected by the transceiver circuit 100
a connection via their USB interfaces in such a manner, the              when the earphone 10 and the data source 20 are commu-
Wi-Fi (or other wireless protocol) components may shut                   nicating via the ad hoc wireless network 24.
down or go into sleep mode, and the earphones 10 will route         40      In addition, the transceiver circuit firmware, when
standard headphone level analog signals to the transducer(s)             executed by the transceiver circuit 100, may cause the
106. This may be convenient in environments where wire-                  transceiver circuit 100 of the earphone 10 to connect to a
less communications are not permitted, such as airplanes,                host server 40 via an available infrastructure wireless net-
but where there is a convenient source of audio contact. For             work 30 when the data source 20 is not in wireless com-
example, the adapter 150 could plug into a person's DAP.            45   munication range with the earphone 10 via the ad hoc
The DSP 118 of the earphone 10 may still be operational in               wireless network 24. The earphone 10 may receive stream-
such a non-wireless mode to provide noise cancellation and               ing digital audio from the host server 40 via the infrastruc-
any applicable equalization.                                             ture wireless network 30. In addition, the earphone 10 may
   The examples presented herein are intended to illustrate              receive a first network address for a first streaming digital
potential and specific implementations of the embodiments.          50   audio content server 70 from the host server 40 via the
It can be appreciated that the examples are intended primar-             infrastructure wireless network 30. In addition, the earphone
ily for purposes of illustration for those skilled in the art. No        10 may comprise a user control, such as button 11, dial,
particular aspect of the examples is/are intended to limit the           pressure switch, or other type of user control, that, when
scope of the described embodiments.                                      activated, causes the earphone 10 to transmit an electronic
   According to various embodiments, therefore, the present         55   request via the infrastructure wireless network 30 to the host
invention is directed to an earphone 10 that comprises a                 server 40 for a second network address for a second stream-
body 12, where the body 12 comprises: (i) at least one                   ing digital audio content server 70.
acoustic transducer 106 for converting an electrical signal to              In other embodiments, the present invention is directed to
sound; (ii) an antenna 108; and (iii) a transceiver circuit 100          a system that comprises: (i) a data source 20 for wirelessly
in communication with the at least one acoustic transducer          60   transmitting streaming digital audio; and (ii) a wireless
106 and the antenna 108. The transceiver circuit 100 is for              earphone 10 that is in wireless communication with the data
receiving and transmitting wireless signals via the antenna              source 20. In yet other embodiments, the present invention
108, and the transceiver circuit 100 is for outputting the               is directed to a communication system that comprises: (i) a
electrical signal to the at least one acoustic transducer 106.           host server 40; (ii) a first streaming digital audio content
The wireless transceiver circuit also comprises firmware,           65   server 70 that is connected to the host server 40 via a data
which when executed by the transceiver circuit, causes the               network 42; and (iii) a wireless earphone 10 that is in
transceiver circuit to: (i) receive digital audio wirelessly             communication with the host server 40 via a wireless
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 28 of 32


                                                     US 10,206,025 B2
                              15                                                                      16
network 30. The host server 40 is progrannned to transmit to             the adapter 150 comprises an output plug connector 152 for
the earphone 10 a first network address for the first stream-            connecting to a remote device.
ing digital audio content server 70 on the data network 42.                 In addition, according to other embodiments, the present
The host server 40 and the streaming digital audio content               invention is directed to a method that comprises the steps of:
server(s) 70 each may comprise one or more processor                5    (i) receiving, by a wireless earphone, via an ad hoc wireless
circuits and one or more memory circuits (e.g., ROM                      network, digital audio from a data source when the data
circuits and/or RAM circuits).                                           source is in wireless connnunication with the earphone via
   In yet another embodiment, the present invention is                   the ad hoc wireless network; (ii) converting, by the wireless
directed to a headset that comprises: (i) a first earphone 10a           earphone, the digital audio to sound; and (iii) when the data
                                                                    10   source is not in wireless connnunication with the earphone,
that comprises one or more acoustic transducers lOb for
                                                                         transitioning automatically, by the earphone, to receive
converting a first electrical signal to sound; and (ii) a second
                                                                         digital audio via an infrastructure wireless network.
earphone 10b, connected to the first earphone 10a, wherein
                                                                            In various implementations, the step of transitioning
the second earphone 10b comprises one or more acoustic                   automatically by the earphone to receive digital audio via an
transducers 10b for converting a second electrical signal to        15   infrastructure wireless network may comprises transitioning
sound. In one embodiment, the first earphone 10a com-                    automatically to receive digital audio from the data source
prises: (i) a first antenna 108; and (ii) a first transceiver            via an infrastructure wireless network when the data source
circuit 100 in communication with the one or more acoustic               is not in wireless connnunication range with the earphone
transducers 106 of the first earphone lOa and in connnuni-               via the ad hoc wireless network. In addition, the method may
cation with the first antenna 108. The first transceiver circuit    20   further comprise the step of receiving by the wireless
100 is for receiving and transmitting wireless signals via the           earphone from the data source via the ad hoc wireless
first antenna 108, and for outputting the first electrical signal        network data regarding one or more infrastructure wireless
to the one or more acoustic transducers 10b of the first                 networks detected by data source when the earphone and the
earphone lOa. The first transceiver circuit 100 also may                 data source are connnunicating via the ad hoc wireless
comprise firmware, which when executed by the first trans-          25   network.
ceiver circuit 100, causes the first transceiver circuit 100 to:            In addition, the step of transitioning automatically by the
(i) receive digital audio wirelessly from a data source 20 via           earphone to receive digital audio via an infrastructure wire-
an ad hoc wireless network 24 when the data source 20 is in              less network comprises may transitioning automatically to
wireless connnunication range with the first earphone 10a                receive digital audio from a host sever via the infrastructure
via the ad hoc wireless network 24; and (ii) when the data          30   wireless network when the data source is not in wireless
source 20 is not in wireless connnunication range with the               connnunication range with the earphone via the ad hoc
first earphone 10a via the ad hoc wireless network 24,                   wireless network. Additionally, the step of transitioning
transition automatically to receive digital audio via an                 automatically by the earphone to receive digital audio via an
infrastructure wireless network 30.                                      infrastructure wireless network may comprise: (i) receiving,
   In various implementations, the headset further may com-         35   by the wireless earphone via the infrastructure wireless
prise a head band 19 that is connected to the first and second           network, from a host server connected to the infrastructure
earphones 10. In addition, the headset 19 further may                    wireless network, a network address for a streaming digital
comprise a microphone 104 having an output connected to                  audio content server; and (ii) connecting, by the wireless
the first transceiver circuit 100. In one embodiment, the first          earphone, to the streaming digital audio content server using
transceiver circuit 100 is for outputting the second electrical     40   the network address received from the host server.
signal to the one or more acoustic transducers 106 of the                   It is to be understood that the figures and descriptions of
second earphone 10b. In another embodiment, the second                   the embodiments have been simplified to illustrate elements
earphone 10b comprises: (i) a second antenna 108; and (ii)               that are relevant for a clear understanding of the embodi-
a second transceiver circuit 100 in connnunication with the              ments, while eliminating, for purposes of clarity, other
one or more acoustic transducers 106 of the second earphone         45   elements. For example, certain operating system details for
10b and in connnunication with the second antenna 108. The               the various computer-related devices and systems are not
second transceiver circuit 100 is for receiving and transmit-            described herein. Those of ordinary skill in the art will
ting wireless signals via the second antenna 108, and for                recognize, however, that these and other elements may be
outputting the second electrical signal to the one or more               desirable in a typical processor or computer system. Because
acoustic transducers 106 of the second earphone lOb. The            50   such elements are well known in the art and because they do
second transceiver circuit 100 may comprise firmware,                    not facilitate a better understanding of the embodiments, a
which when executed by the second transceiver circuit 100,               discussion of such elements is not provided herein.
causes the second transceiver circuit 100 to: (i) receive                   In general, it will be apparent to one of ordinary skill in
digital audio wirelessly from the data source 20 via the ad              the art that at least some of the embodiments described
hoc wireless network 24 when the data source 20 is in               55   herein may be implemented in many different embodiments
wireless connnunication range with the second earphone                   of software, firmware and/or hardware. The software and
10b via the ad hoc wireless network 24; and (ii) when the                firmware code may be executed by a processor or any other
data source 20 is not in wireless connnunication range with              similar computing device. The software code or specialized
the second earphone lOb via the ad hoc wireless network 24,              control hardware that may be used to implement embodi-
transition automatically to receive digital audio via the           60   ments is not limiting. For example, embodiments described
infrastructure wireless network 30.                                      herein may be implemented in computer software using any
   In addition, according to various embodiments, the first              suitable computer software language type. Such software
earphone 1 Oa may comprise a first data port and the second              may be stored on any type of suitable computer-readable
earphone 10b may comprise a second data port. In addition,               medium or media, such as, for example, a magnetic or
the headset may further comprise an adapter or dongle 150           65   optical storage medium. The operation and behavior of the
connected to the first data port of the first earphone 1 Oa and          embodiments may be described without specific reference to
to the second data port of the second earphone 10b, wherein              specific software code or specialized hardware components.
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 29 of 32


                                                   US 10,206,025 B2
                             17                                                                    18
The absence of such specific references is feasible, because            What is claimed is:
it is clearly understood that artisans of ordinary skill would          1. A system comprising:
be able to design software and control hardware to imple-               a mobile, digital audio player that stores digital audio
ment the embodiments based on the present description with                 content; and
no more than reasonable effort and without undue experi-         5
                                                                        a headphone assembly, separate from and in wireless
                                                                           communication with the mobile digital audio player,
mentation.
                                                                           wherein the headphone assembly comprises:
    Moreover, the processes associated with the present                    first and second earphones, wherein each of the first and
embodiments may be executed by programmable equip-                            second earphones comprises an acoustic transducer;
ment, such as computers or computer systems and/or pro-                    an antenna for receiving wireless signals from the
                                                                 10
cessors. Software that may cause programmable equipment                       mobile, digital audio player via one or more ad hoc
to execute processes may be stored in any storage device,                     wireless communication links;
such as, for example, a computer system (nonvolatile)                      a wireless communication circuit connected to the at
memory, an optical disk, magnetic tape, or magnetic disk.                     least one antenna, wherein the at least one wireless
Furthermore, at least some of the processes may be pro-                       communication circuit is for receiving and transmit-
                                                                 15           ting wireless signals to and from the headphone
grammed when the computer system is manufactured or
                                                                              assembly;
stored on various types of computer-readable media.                        a processor;
    A "computer," "computer system," "host," "host server,"                a rechargeable battery for powering the headphone
"server," or "processor" may be, for example and without                      assembly; and
limitation, a processor, microcomputer, minicomputer,            20        a microphone for picking up utterances by a user of the
server, mainframe, laptop, personal data assistant (PDA),                     headphone assembly; and
wireless e-mail device, cellular phone, pager, processor, fax           a remote, network-connected server that is in wireless
machine, scanner, or any other programmable device con-                    communication with the mobile, digital audio player;
figured to transmit and/or receive data over a network. Such            wherein the mobile, digital audio player is for transmit-
components may comprise: one or more processor circuits;         25
                                                                           ting digital audio content to the headphone assembly
                                                                           via the one or more ad hoc wireless communication
and one more memory circuits, including ROM circuits and
                                                                           links, such that the digital audio content received by the
RAM circuits. Computer systems and computer-based                          headphone assembly from the mobile, digital audio
devices disclosed herein may include memory for storing                    player is playable by the first and second earphones;
certain software applications used in obtaining, processing,               and
                                                                 30
and communicating information. It can be appreciated that               wherein the processor is for, upon activation of a user-
such memory may be internal or external with respect to                    control of the headphone assembly, initiating transmis-
operation of the disclosed embodiments. The memory may                     sion of a request to the remote, network-connected
also include any means for storing software, including a hard              server.
disk, an optical disk, floppy disk, ROM (read only memory),             2. The system of claim 1, wherein:
                                                                 35     in a first audio play mode, the first and second earphones
RAM (random access memory), PROM (programmable
                                                                           play audio content stored on the mobile, digital audio
ROM), EEPROM (electrically erasable PROM) and/or other                     player and transmitted to the headphone assembly from
computer-readable media.                                                   the mobile, digital audio player via the one or more ad
    In various embodiments disclosed herein, a single com-                 hoc wireless communication links; and
ponent may be replaced by multiple components and mu!-           40     in a second audio play mode, the earphones play audio
tiple components may be replaced by a single component to                  content streamed from the remote, network-connected
perform a given function or functions. Except where such                   server.
substitution would not be operative, such substitution is               3. The system of claim 2, wherein the processor of the
within the intended scope of the embodiments. Any servers             headphone assembly is further for:
described herein, such as the host server 40, for example,       45     processing audible utterances by the user picked up by the
may be replaced by a "server farm" or other grouping of                    microphone in response to activation of the microphone
networked servers (such as server blades) that are located                 by the user; and
and configured for cooperative functions. It can be appre-              transmitting a communication based on the audible utter-
ciated that a server farm may serve to distribute workload                 ances via the one or more ad hoc wireless communi-
between/among individual components of the farm and may          50        cation links.
expedite computing processes by harnessing the collective               4. The system of claim 3, wherein:
                                                                        the mobile, digital audio player is a first digital audio
and cooperative power of multiple servers. Such server
                                                                           source;
farms may employ load-balancing software that accom-
                                                                        the system further comprises a second digital audio source
plishes tasks such as, for example, tracking demand for
                                                                 55        that is different from the first digital audio source; and
processing power from different machines, prioritizing and              the headphone assembly transitions to play digital audio
scheduling tasks based on network demand and/or providing                  content received wirelessly from the second digital
backup contingency in the event of component failure or                    audio source via a second wireless communication link
reduction in operability.                                                  based on, at least, a signal strength level for the second
    While various embodiments have been described herein,        60        wireless communication link.
it should be apparent that various modifications, alterations,          5. The system of claim 2, wherein:
and adaptations to those embodiments may occur to persons               the mobile, digital audio player is a first digital audio
skilled in the art with attainment of at least some of the                 source;
advantages. The disclosed embodiments are therefore                     the system further comprises a second digital audio source
intended to include all such modifications, alterations, and     65        that is different from the first digital audio source; and
adaptations without departing from the scope of the embodi-             the headphone assembly transitions to play digital audio
ments as set forth herein.                                                 content received wirelessly from the second digital
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 30 of 32


                                                     US 10,206,025 B2
                              19                                                                      20
      audio source via a second wireless connnunication link              the headphone assembly transitions to play digital audio
      based on, at least, a signal strength level for the second              content received wirelessly from the second digital
      wireless connnunication link.                                           audio source via a second wireless communication link
   6. The system of claim 1, wherein the processor of the                     based on, at least, a signal strength level for the second
headphone assembly is further for:                                            wireless connnunication link.
   processing audible utterances by the user picked up by the              15. The system of claim 12, wherein:
      microphone in response to activation of the microphone              the mobile, digital audio player is a first digital audio
      by the user; and                                                        source;
   transmitting a connnunication based on the audible utter-              the system further comprises a second digital audio source
                                                                   10
      ances via the one or more ad hoc wireless connnuni-                     that is different from the first digital audio source; and
      cation links.                                                       the headphone assembly transitions to play digital audio
   7. The system of claim 6, wherein:                                         content received wirelessly from the second digital
   the mobile, digital audio player is a first digital audio                  audio source via a second wireless communication link
      source;                                                      15
                                                                              based on, at least, a signal strength level for the second
   the system further comprises a second digital audio source                 wireless connnunication link.
      that is different from the first digital audio source; and           16. The system of claim 11, wherein the processor of the
   the headphone assembly transitions to play digital audio             headphone assembly is further for:
      content received wirelessly from the second digital                 processing audible utterances by the user picked up by the
      audio source via a second wireless connnunication link       20         microphone in response to activation of the microphone
      based on, at least, a signal strength level for the second              by the user; and
      wireless connnunication link.                                       transmitting a connnunication based on the audible utter-
   8. The system of claim 1, wherein upon activation of the                   ances via the one or more ad hoc wireless connnuni-
microphone by the user, data are transmitted about the                        cation links.
headphone assembly to a remote device.                             25      17. The system of claim 16, wherein:
   9. The system of claim 1, wherein:                                     the mobile, digital audio player is a first digital audio
   the mobile, digital audio player is a first digital audio                  source;
      source;                                                             the system further comprises a second digital audio source
   the system further comprises a second digital audio source                 that is different from the first digital audio source; and
      that is different from the first digital audio source; and   30     the headphone assembly transitions to play digital audio
   the headphone assembly transitions to play digital audio                   content received wirelessly from the second digital
      content received wirelessly from the second digital                     audio source via a second wireless communication link
      audio source via a second wireless connnunication link                  based on, at least, a signal strength level for the second
      based on, at least, a signal strength level for the second              wireless connnunication link.
      wireless connnunication link.                                35      18. The system of claim 11, wherein upon activation of
   10. The system of claim 1, the remote, network-connected             the microphone by the user, data are transmitted about the
server transmits firmware upgrades to the headphone assem-              headphone assembly to a remote device.
bly.                                                                       19. The system of claim 11, wherein:
   11. The system of claim 1, wherein:                                    the mobile, digital audio player is a first digital audio
   the wireless connnunication circuit is located in the first     40         source;
      earphone; and                                                       the system further comprises a second digital audio source
   the headphone assembly further comprises a connection                      that is different from the first digital audio source; and
      wire between the first and second earphones to carry                the headphone assembly transitions to play digital audio
      the received digital audio content from the first ear-                  content received wirelessly from the second digital
      phone to the second earphone.                                45         audio source via a second wireless communication link
   12. The system of claim 11, wherein:                                       based on, at least, a signal strength level for the second
   in a first audio play mode, the first and second earphones                 wireless connnunication link.
      play audio content stored on the mobile, digital audio               20. The system of claim 11, wherein the headphone
      player and transmitted to the headphone assembly from             assembly further comprises a headband, and wherein the
      the mobile, digital audio player via the one or more ad      50   headband carries the connection wire.
      hoc wireless connnunication links; and                               21. The system of claim 20, wherein:
   in a second audio play mode, the earphones play audio                   in a first audio play mode, the first and second earphones
      content streamed from the remote, network-connected                     play audio content stored on the mobile, digital audio
      server.                                                                 player and transmitted to the headphone assembly from
   13. The system of claim 12, wherein the processor of the        55         the mobile, digital audio player via the one or more ad
headphone assembly is further for:                                            hoc wireless connnunication links; and
   processing audible utterances by the user picked up by the              in a second audio play mode, the earphones play audio
      microphone in response to activation of the microphone                  content streamed from the remote, network-connected
      by the user; and                                                        server.
   transmitting a connnunication based on the audible utter-       60      22. The system of claim 21, wherein the processor of the
      ances via the one or more ad hoc wireless connnuni-               headphone assembly is further for:
      cation links.                                                       processing audible utterances by the user picked up by the
   14. The system of claim 13, wherein:                                       microphone in response to activation of the microphone
   the mobile, digital audio player is a first digital audio                  by the user; and
      source;                                                      65     transmitting a connnunication based on the audible utter-
   the system further comprises a second digital audio source                 ances via the one or more ad hoc wireless connnuni-
      that is different from the first digital audio source; and              cation links.
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 31 of 32


                                                    US 10,206,025 B2
                             21                                                                   22
  23. The system of claim 22, wherein:                                 in a second audio play mode, the earphones play audio
   the mobile, digital audio player is a first digital audio              content streamed from the remote, network-connected
      source;                                                             server.
   the system further comprises a second digital audio source          31. The system of claim 30, wherein the processor of the
      that is different from the first digital audio source; and 5 headphone assembly is further for:
   the headphone assembly transitions to play digital audio           processing audible utterances by the user picked up by the
      content received wirelessly from the second digital                 microphone in response to activation of the microphone
      audio source via a second wireless communication link               by the user; and
      based on, at least, a signal strength level for the second      transmitting a communication based on the audible utter-
                                                                 10       ances via the one or more ad hoc wireless communi-
      wireless communication link.
                                                                          cation links.
   24. The system of claim 21, wherein:
                                                                       32. The system of claim 31, wherein:
   the mobile, digital audio player is a first digital audio
                                                                      the mobile, digital audio player is a first digital audio
      source;                                                             source;
   the system further comprises a second digital audio source 15      the system further comprises a second digital audio source
      that is different from the first digital audio source; and          that is different from the first digital audio source; and
   the headphone assembly transitions to play digital audio           the headphone assembly transitions to play digital audio
      content received wirelessly from the second digital                 content received wirelessly from the second digital
      audio source via a second wireless communication link               audio source via a second wireless communication link
      based on, at least, a signal strength level for the second 20       based on, at least, a signal strength level for the second
      wireless communication link.                                        wireless communication link.
   25. The system of claim 20, wherein the processor of the            33. The system of claim 30, wherein:
headphone assembly is further for:                                    the mobile, digital audio player is a first digital audio
   processing audible utterances by the user picked up by the             source;
      microphone in response to activation of the microphone 25       the system further comprises a second digital audio source
      by the user; and                                                    that is different from the first digital audio source; and
   transmitting a communication based on the audible utter-           the headphone assembly transitions to play digital audio
      ances via the one or more ad hoc wireless communi-                  content received wirelessly from the second digital
      cation links.                                                       audio source via a second wireless communication link
   26. The system of claim 25, wherein:                          30       based on, at least, a signal strength level for the second
   the mobile, digital audio player is a first digital audio              wireless communication link.
      source;                                                          34. The system of claim 29, wherein the processor of the
   the system further comprises a second digital audio source       headphone assembly is further for:
      that is different from the first digital audio source; and      processing audible utterances by the user picked up by the
   the headphone assembly transitions to play digital audio 35            microphone in response to activation of the microphone
      content received wirelessly from the second digital                 by the user; and
      audio source via a second wireless communication link           transmitting a communication based on the audible utter-
      based on, at least, a signal strength level for the second          ances via the one or more ad hoc wireless communi-
      wireless communication link.                                        cation links.
   27. The system of claim 20, wherein upon activation of 40           35. The system of claim 34, wherein:
the microphone by the user, data are transmitted about the            the mobile, digital audio player is a first digital audio
headphone assembly to a remote device.                                    source;
   28. The system of claim 20, wherein:                               the system further comprises a second digital audio source
   the mobile, digital audio player is a first digital audio              that is different from the first digital audio source; and
      source;                                                    45   the headphone assembly transitions to play digital audio
   the system further comprises a second digital audio source             content received wirelessly from the second digital
      that is different from the first digital audio source; and          audio source via a second wireless communication link
   the headphone assembly transitions to play digital audio               based on, at least, a signal strength level for the second
      content received wirelessly from the second digital                 wireless communication link.
      audio source via a second wireless communication link 50         36. The system of claim 29, wherein upon activation of
      based on, at least, a signal strength level for the second    the microphone by the user, data are transmitted about the
      wireless communication link.                                  headphone assembly to a remote device.
   29. The system of claim 11, wherein each of the first and           37. The system of claim 29, wherein:
second earphones comprises:                                           the mobile, digital audio player is a first digital audio
   an adjustable, curved hanger bar that sits upon an upper 55            source;
      external curvature of a user's ear, behind the an upper         the system further comprises a second digital audio source
      portion of an auricula of the user's ear, when the                  that is different from the first digital audio source; and
      headphone assembly is worn by the user; and                     the headphone assembly transitions to play digital audio
   a body connected to the hanger bar, wherein the earphone               content received wirelessly from the second digital
      extends from the body into the user's ear when the 60               audio source via a second wireless communication link
      headphone assembly is worn by the user.                             based on, at least, a signal strength level for the second
   30. The system of claim 29, wherein:                                   wireless communication link.
   in a first audio play mode, the first and second earphones          38. The system of claim 11, wherein the remote, network-
      play audio content stored on the mobile, digital audio        connected server transmits firmware upgrades to the head-
      player and transmitted to the headphone assembly from 65 phone assembly.
      the mobile, digital audio player via the one or more ad          39. The system of claim 11, wherein each of the first and
      hoc wireless communication links; and                         second earphones comprise earbuds.
         Case 6:20-cv-00665-ADA Document 1-2 Filed 07/22/20 Page 32 of 32


                                                    US 10,206,025 B2
                             23                                                                   24
   40. The system of claim 1, wherein each of the first and            47. The system of claim 46, wherein:
second earphones comprises:                                           the mobile, digital audio player is a first digital audio
   at least one acoustic transducer;                                      source;
   a wireless communication circuit;                                  the system further comprises a second digital audio source
   a body portion that sits at least partially in an ear of the 5         that is different from the first digital audio source; and
                                                                      the headphone assembly transitions to play digital audio
      user when the headphone assembly is worn by the user;
                                                                          content received wirelessly from the second digital
      and                                                                 audio source via a second wireless communication link
   an elongated portion that extends from the body portion.               based on, at least, a signal strength level for the second
   41. The system of claim 40, further comprising a docking               wireless communication link.
                                                                 10
station for charging at least one of the first and second              48. The system of claim 41, wherein upon activation of
earphones.                                                          the microphone by the user, data are transmitted about the
   42. The system of claim 41, wherein:                             headphone assembly to a remote device.
   in a first audio play mode, the first and second earphones          49. The system of claim 48, wherein:
      play audio content stored on the mobile, digital audio 15       the mobile, digital audio player is a first digital audio
                                                                          source;
      player and transmitted to the headphone assembly from
                                                                      the system further comprises a second digital audio source
      the mobile, digital audio player via the one or more ad             that is different from the first digital audio source; and
      hoc wireless communication links; and                           the headphone assembly transitions to play digital audio
   in a second audio play mode, the earphones play audio                  content received wirelessly from the second digital
      content streamed from the remote, network-connected 20              audio source via a second wireless communication link
      server.                                                             based on, at least, a signal strength level for the second
   43. The system of claim 42, wherein the processor of the               wireless communication link.
headphone assembly is further for:                                     50. The system of claim 41, wherein:
   processing audible utterances by the user picked up by the         the mobile, digital audio player is a first digital audio
      microphone in response to activation of the microphone 25           source;
      by the user; and                                                the system further comprises a second digital audio source
   transmitting a communication based on the audible utter-               that is different from the first digital audio source; and
      ances via the one or more ad hoc wireless communi-              the headphone assembly transitions to play digital audio
      cation links.                                                       content received wirelessly from the second digital
   44. The system of claim 43, wherein:                          30       audio source via a second wireless communication link
   the mobile, digital audio player is a first digital audio              based on, at least, a signal strength level for the second
      source;                                                             wireless communication link.
   the system further comprises a second digital audio source          51. The system of claim 40, wherein the remote, network-
      that is different from the first digital audio source; and    connected server transmits firmware upgrades to the head-
   the headphone assembly transitions to play digital audio 35 phone assembly.
      content received wirelessly from the second digital              52. The system of claim 1, wherein the headphone assem-
      audio source via a second wireless communication link         bly further comprises first and second integrated circuits,
      based on, at least, a signal strength level for the second    wherein the first integrated circuit comprises the wireless
      wireless communication link.                                  communication circuit and the second integrated circuit,
                                                                 40 which is separate from the first integrated circuit, comprises
   45. The system of claim 42, wherein:
   the mobile, digital audio player is a first digital audio        the processor.
      source;                                                          53. The system of claim 1, wherein each of the first and
   the system further comprises a second digital audio source       second earphones comprises:
      that is different from the first digital audio source; and       an adjustable, curved hanger bar that sits upon an upper
   the headphone assembly transitions to play digital audio 45            external curvature of a user's ear, behind the an upper
                                                                          portion of an auricula of the user's ear, when the
      content received wirelessly from the second digital
      audio source via a second wireless communication link               headphone assembly is worn by the user; and
      based on, at least, a signal strength level for the second       a body   connected to the hanger bar, wherein the earphone
                                                                          extends from the body into the user's ear when the
      wireless communication link.
   46. The system of claim 41, wherein the processor of the 50            headphone assembly is worn by the user.
headphone assembly is further for:                                     54. The system of claim 1, wherein each of the first and
   processing audible utterances by the user picked up by the       second earphones comprise earbuds.
      microphone in response to activation of the microphone           55. The system of claim 1, wherein each of the first and
      by the user; and                                              second   earphones comprise on-ear speaker elements.
   transmitting a communication based on the audible utter- 55         56. The system of claim 1, wherein each of the first and
      ances via the one or more ad hoc wireless communi-            second earphones comprise over-ear speaker elements.
      cation links.                                                                          * * * * *
